Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

Response to Amendment
The substitute specification filed December 16, 2021 fails to include the changes made in the substitute specification filed August 16, 2021.

Drawings
The replacement drawings filed December 16, 2021 are objected to because:
At Fig. 2, the reference numeral 115 fails to indicate portions of the first leg 107 and second leg 109 of the second circular disk 103.  
Reference numeral 118 fails to a hub connecting the first leg 105 and second leg 107 of the second circular disk 103.

Specification
The disclosure is objected to because at page 4, line last, the first leg 107 and second leg 109 of the second circular disk 103 are misidentified.
Claim Objections
Claim 1 is objected to because:
Text at line 18 following “and” should be indented at a subsequent line.
The phrase fragment lines 22 & 23, “wherein a most narrow section of the disk at 2/3 distance from the inner diameter to the outer diameter” appears to be missing the word “is” between “disk” and “at”.
Line 23 should be indented.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitations, “a weld defining an outermost surface” and “a plurality of through-holes through the [weld]” in lines 19 & 20.  Applicant has not pointed out where these limitation are supported, nor does there appear to be a written description of the limitations in the application as originally filed.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites the limitation, “a plurality of through-holes through the [weld]” in lines 19 & 20.  However, there is no explanation, much less enabling disclosure, of .  

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the meeting point" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitations "the disk" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation, “a boundary”.  It is unclear if this boundary is the same as or different from the meeting point recited at claim 1, line 18.
Claim 8 recites the limitation, “a smooth cylindrical outer surface”.  It is unclear if this outer surface is the same as or different from the outer surface recited at claim 1, line 18.
Claim 9 recites the limitation, “a connection”.  It is unclear if this boundary is the same as or different from the weld recited at claim 1, line 19.
Claim 9 recites the limitation, “a venting through hole”.  It is unclear if this hole is one of, or separate from the through-holes recited at claim 1, line 20.

Each of claims 7, 9 & 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claims from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679